DETAILED ACTION
	The following is a notice of allowance in response to Applicant’s amendment filed July 19, 2022 as part of AFCP2.0.  Applicant’s July 19th amendment amended claims 1, 4, 5, 9, 11, 14, 21 and canceled claims 6, 10, 16, 20.  Currently Claims 1-5, 7-9, 11-15, 17-19, 21 and 22 are pending and allowed herein.  Claims 1, 11 and 21 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
	The 35 U.S.C. 101 rejection of claims 1-9, 11-19 and 21-22 in the previous office action is withdrawn in response to Applicant's amendment to the claims.
	The 35 U.S.C. 103(a) rejection(s) of claims 1-9, 11-19 and 21-22 in the previous office action is withdrawn in response to Applicant's amendments to the claims.

Response to Arguments
Applicant’s arguments, see Pages 12, 13, filed July 19, 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection has been withdrawn. 
Applicant’s arguments, see Paragraphs 2-3, Page 15, filed July 19, 2022, with respect to Choy, Spector, Tanaka have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejections have been withdrawn. 
ALLOWANCE
The following is an Allowance in response to Applicant’s amendment filed July 19, 2022 and an interview held with Mr. Edward Kang on July 25, 2022.  Currently Claims 1-5, 7-9, 11-15, 17-19, 21 and 22 are pending and allowed below.  

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance.

The closest prior art Choy, Spector, Tanaka fail to teach or suggest either singularly or in combination a system and method comprising obtaining, by a computing system, current delivery schedules of a plurality of delivery entities via shipping application programming interface (API) queries transmitted over a network, the current delivery schedules including delivery data for pending deliveries of product orders associated with a plurality of merchants; receiving, by the computing system over a network, via a graphical user interface provided on a customer computing device, a first order for a product associated with a first merchant on an online e-commerce system; determining, by the computing system, order data for the first order, the order data indicating, at least, an inventory location having available inventory of the product and a delivery destination for the first order; identifying, by the computing system, a first set of the pending deliveries for aggregating with the first order, the identifying including: determining, for each of the plurality of delivery entities, a delivery zone based on fixed boundaries defining at least one coverage area of the delivery entity; identifying a subset of the delivery zones that includes one or more delivery zones overlapping with at least a portion of a defined geographic area surrounding the delivery destination; obtaining, by the computing system, real-time location data indicating current locations of one or more delivery vehicles associated with the plurality of delivery entities associated with the identified subset of the delivery zones; determining, by the computing system, one or more possible routes associated with delivery of the first order, each of the one or more possible routes defining route segments along the route; and identifying, by the computing system, the first set based on the real-time location data and route segments data associated with the one or more possible routes, the identifying including determining orders that share route segments with the first order; generating, by the computing system, messages for causing delivery entities associated with the first set of the pending deliveries to include the first order in their respective delivery schedules; and transmitting, by the computing system over the network, to each of computing systems associated with the plurality of delivery entities, a respective one of the generated messages.as recited in independent Claims 1, 11 and 21.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Park, U.S. Patent Publication No. 20090076933/ USPN 8131607 discloses a system and method for real-time zone-based delivery planning and routing.
Gravelle, U.S. Patent Publication No.  20200279217 discloses a system and method for real-time location tracking of customer orders/delivery
Benjier, U.S. Patent Publication No. 20030046173 discloses an ecommerce system for delivery of locally available product inventory.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623